                    1:20-cv-01073-JBM-JEH # 21      Page 1 of 30
                                                                                        E-FILED
                                                               Friday, 11 June, 2021 03:15:47 PM
                                                                    Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

WAYNE PATTERSON II,                       )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )     Case No. 1:20-cv-01073
                                          )
MCLEAN COUNTY SHERIFF’S                   )
DEPARTMENT, JON SANDAGE,                  )
AARON KING, BRANDON JONES,                )
BRENT WICK, JASON SIMMONS,                )
JODY MAY, & JOHN/JANE DOES,               )
                                          )
      Defendants.                         )

                             ORDER & OPINION

      This matter is before the Court on Defendants’ Motion to Dismiss for Failure

to State a Claim. (Docs. 16, 17). Plaintiff has responded (doc. 20), so the Motion is

ripe for review. For the following reasons, Defendants’ Motion (doc. 16, 17) is

granted in part and denied in part.

                                  BACKGROUND1

      Pro se Plaintiff Wayne Patterson II brought this suit under 42 U.S.C. § 1983,

alleging McLean County Sheriff Jon Sandage and five individual officers

(“Individual Defendants”), in their individual and official capacities, violated his




1 Because the Court must accept all well-pleaded facts in the Complaint as true,
United States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir.
2018), the facts herein are drawn from the Amended Complaint (Doc. 7) unless
otherwise noted.
                     1:20-cv-01073-JBM-JEH # 21       Page 2 of 30




rights under the Fourth and Fourteenth Amendments. (Doc. 7 at 3). His claims

arise out of two incidents, one in 2016 and one in 2019. (Doc. 7 at 5, 6).

      In January 2016, while he was a minor, Plaintiff, a black male, was standing

with two white female peers in a parking lot near one of their homes. (Doc. 7 at 5).

Two unknown McLean County Sheriff’s Deputies approached the trio and said they

smelled marijuana. (Doc. 7 at 5). After questioning the group, the deputies searched

for and discovered marijuana possessed by Plaintiff’s white peers. (Doc. 7 at 5).

Plaintiff verbally denied possession of the marijuana; both white females stated

more than once during the encounter that the marijuana and paraphernalia

belonged to them. (Doc. 7 at 5). One of the deputies then directed the white females

to “go inside.” (Doc. 7 at 5). When they had entered the nearby residence, the

deputies arrested Plaintiff and impounded the car in his possession. (Doc. 7 at 5–6).

Neither white female was arrested. (See doc. 7 at 5–6).

      In February 2019, Plaintiff was living in a trailer home with two white

female roommates, one of whom owned the trailer. (Doc. 7 at 6). While no one was

home, the owner’s stepfather entered the trailer and discovered a gun and

ammunition “under the bed.” (Doc. 7 at 6). Her stepfather alerted the McLean

County Sheriff’s Department and spoke with Defendant Jason Simmons, a deputy

sheriff, who determined no one associated with the residence had a Firearm Owner

Identification (FOID) card. (Doc. 7 at 6). Defendant Brandon Jones, another deputy

sheriff, drove to the trailer home, and the owner’s stepfather let him in. (Doc. 7 at

6). Plaintiff and his roommates were questioned, and both of his roommates



                                           2
                    1:20-cv-01073-JBM-JEH # 21        Page 3 of 30




acknowledged the presence of the firearm and ammunition in their home. (Doc. 7 at

6). Plaintiff was arrested for possession of stolen property and possession of a

firearm without a FOID card. (Doc. 7 at 6). Neither of his white female roommates

were arrested. (Doc. 7 at 6). On September 26, 2019, Plaintiff pled guilty to

possession of a firearm without a FOID card and was sentenced to 18 months’ court

supervision. (Doc. 17-1 at 6–8).2

                                    LEGAL STANDARD

      To survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), the

complaint must contain a “short and plain statement” of the plaintiff’s claim

sufficient to plausibly demonstrate entitlement to relief. Fed. R. Civ. P. 8(a)(2); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555–57 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff is not required to anticipate

defenses or plead extensive facts or legal theories; rather, the complaint need only

contain enough facts to present a story that holds together. Twombly, 550 U.S. at

570; Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). The Seventh

Circuit has consistently noted the essential function of Rule 8(a)(2) is to put the



2  The exhibit attached to Defendants’ Motion to Dismiss is an official record of
Illinois Eleventh Judicial Circuit Court criminal proceedings in People v. Patterson,
Case No. 2019-CM-215 (doc. 17-1), a public record the Court may take judicial
notice of, see Gen. Elec. Corp. v. Lease Resol. Corp., 128 F.3d 1074, 1081–82 (7th Cir.
1997), and consider without converting the Motion to Dismiss into a motion for
summary judgment, Hensen v. C.S.C. Credit Servs, 29 F.3d 280, 284 (7th Cir. 1994).


                                           3
                    1:20-cv-01073-JBM-JEH # 21        Page 4 of 30




defendant on notice. Divane v. Nw. Univ., 953 F.3d 980, 987 (7th Cir. 2020) (“A

complaint must give the defendant fair notice of what . . . the claim is and the

grounds upon which it rests.” (internal quotation marks omitted)).

      On review of a Rule 12(b)(6) motion, the Court construes the complaint in the

light most favorable to the plaintiff. United States ex rel. Berkowitz v. Automation

Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018). This means the Court accepts all well-

pleaded factual allegations as true and draws all reasonable inferences from those

facts in favor of the plaintiff. Id. Allegations that are, in reality, legal conclusions

are not taken as true and cannot survive a Rule 12(b)(6) challenge. McReynolds v.

Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th Cir. 2012). As Plaintiff is

proceeding pro se, his Complaint is construed liberally and held “to a less stringent

standard than formal pleadings drafted by lawyers.” Arnett v. Webster, 658 F.3d

742, 751 (7th Cir. 2011).

                                     DISCUSSION

      Through this Court’s preliminary screenings of the Complaint and Amended

Complaint under 28 U.S.C. § 1915(e) (see docs. 4, 8), some of Plaintiff’s claims were

previously dismissed. Those that survived preliminary review are: (1) Fourth

Amendment claims based on the 2016 and 2019 incidents; (2) equal protection

claims against individual defendants based on the 2016 and 2019 incidents; (3)

claims under Title VI of the Civil Rights Act of 1964 based on the 2016 and 2019




                                           4
                      1:20-cv-01073-JBM-JEH # 21       Page 5 of 30




arrests; and (4) an equal protection claim against the Sheriff of McLean County 3

under Monell v. Dep’t of Social Services of the City of New York, 436 U.S. 658 (1978).

(Doc. 17 at 2–3; see also docs. 4, 8). Defendants now move to dismiss these claims,

arguing they are either untimely, barred by Heck v. Humphrey, 512 U.S. 477 (1994),

or otherwise fail to state a claim upon which relief can be granted. (Doc. 17 at 13).

    I.   Claims Arising from the January 2016 Incident

         Defendants first move to dismiss all claims by Plaintiff arising from the 2016

incident as barred by the applicable statute of limitations. (Doc. 17 at 4). A two-year

statute of limitations applies to Plaintiff’s constitutional claims brought under 42

U.S.C. § 1983, as well as his Title VI claims. See Savory v. Cannon, 947 F.3d 409,

413 (7th Cir. 2020) (noting the statute of limitations for claims under § 1983

brought in federal courts sitting in Illinois is the two-year period prescribed by

Illinois law); Monroe v. Columbia Coll. Chi., 990 F.3d 1098, 1101 (7th Cir.

2021).(holding the same Illinois two-year limitations period applies to actions under

Title VI); 735 ILCS 5/13-202 (“Actions for damages for an injury to the person . . .

shall be commenced within 2 years next after the cause of action accrued . . . .”).


3 Plaintiff names the McLean County Sheriff’s Department in addition to the
Sheriff, but the McLean County Sheriff’s Department is not a suable entity. It is
established under Illinois law that a sheriff’s department has no separate legal
existence apart from the sheriff. See Laundry Works Laundromat Tr. v. Zaruba,
2017 IL App (2d) 160433-U, ¶ 79 (holding sheriff’s office does not have a separate
legal existence apart from the sheriff); Carver v. Sheriff of LaSalle County, 787
N.E.2d 127, 129 (2003) (noting the district court dismissed county sheriff’s
department on the basis that it did not have a separate legal existence apart from
the sheriff). The sheriff, in its official capacity, is the “local public entity” under
section 9-102 of the Illinois Tort Immunity Act, 745 ILCS 10/9-102, that is liable for
any wrongdoing by the sheriff or its employees. See Carver, 787 N.E.2d at 138.


                                            5
                     1:20-cv-01073-JBM-JEH # 21        Page 6 of 30




      Because Plaintiff was a minor at the time of his 2016 arrest, the statute of

limitations was tolled, and Plaintiff was permitted to bring claims arising from the

2016 incident any time before his 20th birthday. See 735 ILCS 5/13-211(a) (“If the

person entitled to bring an action . . . at the time the cause of action accrued, is

under the age of 18 years . . . then he or she may bring the action within 2 years

after the person attains the age of 18 years . . . .”). Plaintiff’s birth date of February

14, 1998, is included in the pleadings from the official record of state court criminal

proceedings in People v. Wayne E. Patterson, Case No. 2019-cm-215 (doc. 17-1 at

4)—a public record the Court may take judicial notice of, see Gen. Elec., 128 F.3d at

1081–82, and consider without converting the Motion to Dismiss into a motion for

summary judgment, Hensen, 29 F.3d at 284. From this record, the Court finds

Plaintiff reached the age of majority on February 14, 2016, and was therefore

required to bring claims arising from the 2016 incident by February 14, 2018. See

735 ILCS 5/13-211(a). As Plaintiff did not file his Complaint until 2020 (doc. 1), the

claims based on the 2016 incident are time-barred.

      “A limitations defense is not often resolved on a Rule 12(b)(6) motion because

‘a complaint need not anticipate and overcome affirmative defenses, such as the

statute of limitations.’ ” Amin Ijbara Equity Corp. v. Vill. of Oak Lawn, 860 F.3d

489, 492 (7th Cir. 2017) (quoting Cancer Found., Inc. v. Cerberus Cap. Mgmt., LP,

559 F.3d 671, 674 (7th Cir. 2009)). “But dismissal at this early stage is appropriate

when the complaint alleges facts sufficient to establish that the suit is indeed

tardy.” Id. In addition to the complaint, the Court “may consider ‘documents . . .



                                            6
                     1:20-cv-01073-JBM-JEH # 21       Page 7 of 30




attached to the complaint, documents . . . central to the complaint and . . . referred

to in it, and information that is properly subject to judicial notice.’ ” Id. at 493 n.2

(quoting Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013)). In this instance,

because the tardiness of Plaintiff’s claims is apparent from the complaint and the

judicially-noticed state court record, “dismissal at this early stage is appropriate.”

Id. at 492. All claims arising from the 2016 incident are time-barred and will

therefore be dismissed with prejudice.

II.    Fourth Amendment Claim Arising from the 2019 Incident

       Next, Defendants move to dismiss Plaintiff’s Fourth Amendment claim

arising from the 2019 search of the trailer as barred by Heck and its progeny. The

Heck doctrine requires a district court hearing § 1983 claims to determine “whether

a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Heck, 512 U.S. at 487; Wallace v. Kato, 549 U.S. 384, 392 (2007) (“In

Heck, [the plaintiff] filed suit under § 1983 raising claims which, if true, would have

established the invalidity of his outstanding conviction.”). “But if the district court

determines that the plaintiff’s action, even if successful, will not demonstrate the

invalidity of any outstanding criminal judgment against the plaintiff, the action

should be allowed to proceed . . . .” Id.

        “For example, a suit for damages attributable to an allegedly
       unreasonable search may lie even if the challenged search produced
       evidence that was introduced in a state criminal trial resulting in the §
       1983 plaintiff’s still-outstanding conviction. Because of doctrines like
       independent source and inevitable discovery, see Murray v. United
                                            7
                    1:20-cv-01073-JBM-JEH # 21      Page 8 of 30




       States, 487 U.S. 533, 539, 108 S.Ct. 2529, 2534, 101 L.Ed.2d 472
       (1988), and especially harmless error, see Arizona v. Fulminante, 499
       U.S. 279, 307–308, 111 S.Ct. 1246, 1263–1264, 113 L.Ed.2d 302 (1991),
       such a § 1983 action, even if successful, would not necessarily imply
       that the plaintiff's conviction was unlawful . . . .”

Id. at n.7.

       Defendants’ argument that Plaintiff’s Fourth Amendment claim is barred by

Heck is a non-starter under existing precedent. “Even if no conviction could have

been obtained in the absence of the violation, the Supreme Court has held that,

unlike fair trial claims, Fourth Amendment claims as a group do not necessarily

imply the invalidity of a criminal conviction, and so such claims are not suspended

under the Heck bar to suit.” Dominguez v. Hendley, 545 F.3d 585, 589 (7th Cir.

2008), cert. denied, 556 U.S. 1235 (2009). Thus, the Seventh Circuit has “stated

repeatedly that most Fourth Amendment claims can go forward despite the rule of

Heck,” Easterling v. Moeller, 334 F. App’x 22, 24 (7th Cir. 2009) (collecting cases),

because “misconduct by the police does not (at least, need not) imply the invalidity

of any particular conviction,” Moore v. Burge, 771 F.3d 444, 446 (7th Cir. 2014).

None of these decisions are acknowledged in the Defendants’ brief; in fact, counsel

cites no cases in support of this argument.

       Instead, Defendants argue:

       “[Plaintiff’s] allegation that the Defendants arrested him without
       probable cause and unlawfully searched his home, was at issue and
       resolved, in Plaintiff’s criminal case. Plaintiff pled guilty and was
       sentenced on the charge of possession of a firearm without a valid
       FOID card thereby contradicting his claim that the deputies did not
       have probable cause to place him under arrest or conduct a search of
       the home. A verdict in favor of Plaintiff on his unlawful search and
       seizure claim would necessarily impugn the validity of his conviction.”


                                          8
                    1:20-cv-01073-JBM-JEH # 21        Page 9 of 30




(Doc. 17 at 6–7) (emphasis added). Defendants’ counsel seems to suggest that a

conviction (by guilty plea or otherwise) means any preceding search or seizure was

supported by probable cause, and conversely, that finding a preceding search or

seizure illegal necessarily invalidates the conviction (even if based on a guilty plea).

This is ill-reasoned and a serious misstatement of Fourth Amendment law that

ought not to have made it into a document submitted to the Court.

      Moreover, the fact that Plaintiff pled guilty actually undercuts Defendants’

Heck argument as to the Fourth Amendment claim. “[B]ecause [Plaintiff] was

convicted following a guilty plea, ‘the validity of that conviction cannot be affected

by an alleged Fourth Amendment violation because the conviction does not rest in

any way on evidence that may have been improperly seized.’ ” Easterling, 334 F.

App’x at 24 (quoting Haring v. Prosise, 462 U.S. 306, 321 (1983)); see also Rollins v.

Willett, 770 F.3d 575, 576–77 (7th Cir. 2014) (holding Heck inapplicable to plaintiff’s

Fourth Amendment claim where he pled guilty to driving on a suspended or revoked

license); Ove v. Gwinn, 264 F.3d 817, 823 (9th Cir. 2001) (plaintiffs who pled nolo

contendere to a drunk driving charge could challenge the manner in which their

blood was collected because their convictions derived from the plea, not the blood-

evidence). As explained by the Seventh Circuit:

      [S]uppose a defendant convicted of possessing illegal drugs found on
      his person sued the officer who had found the drugs, alleging that the
      officer planted them. If he won the suit, it would imply the invalidity of
      his drug conviction. The suit would therefore be barred by the rule
      of Heck v. Humphrey. See, e.g., Okoro v. Callaghan, 324 F.3d 488 (7th
      Cir.2003) [sic].

      This case is different. Rollins pleaded guilty. There isn’t any doubt that
      he was guilty—that he’d been driving on a suspended or revoked
                                           9
                      1:20-cv-01073-JBM-JEH # 21      Page 10 of 30




         license. If he can prove that the action of the police in forcing him to
         get back in his car and show them his driving papers was
         unconstitutional, that cannot change the fact that he was driving
         without a valid license. Illegal searches and seizures frequently turn
         up irrefutable evidence of guilt. The evidence can be suppressed if the
         government attempts to present it at trial, but there was no trial. A
         finding that the defendant was illegally seized—the finding he seeks in
         this suit—would therefore have no relevance to the validity of his
         guilty plea and ensuing conviction.

         The case is like Reynolds v. Jamison, 488 F.3d 756 (7th Cir.2007) [sic].
         The plaintiff had pleaded guilty to telephone harassment and then
         brought a false-arrest claim. Whether the arresting officer had
         probable cause to arrest the plaintiff had no bearing on the validity of
         the guilty plea and conviction, and so Heck was irrelevant. Id. at
         767. Lockett v. Ericson, 656 F.3d 892 (9th Cir.2011) [sic], is similar.
         The plaintiff had pleaded nolo contendere to charges that he was
         driving under the influence and then sued the police for having
         searched his home without probable cause and in the course of the
         search having obtained evidence concerning the DUI charge. The court
         held that whether the search had been unlawful could not affect the
         plaintiff's conviction because the conviction had not been based on any
         evidence       introduced    against      him,    so     again Heck was
         inapplicable. Id. at 896–97. And in this case as well.

Rollins, 770 F.3d at 576–77. Similarly here, Plaintiff pled guilty, meaning whether

the search of his home was constitutional will have no bearing on the validity of his

conviction. Thus, because a judgment in favor of Plaintiff on his unlawful search

and seizure claim arising from the 2019 incident would not necessarily imply the

invalidity of his conviction, Plaintiff’s Fourth Amendment claim is not barred by

Heck.4




4 Defendants’ other challenge to Plaintiff’s Fourth Amendment claim will be
discussed in Section IV infra.


                                           10
                         1:20-cv-01073-JBM-JEH # 21      Page 11 of 30




III.        Racial Discrimination Claims Arising From the 2019 Incident

            In addition to his Fourth Amendment unlawful search claim, Plaintiff also

brings claims of racial discrimination arising from the 2019 incident. As the Court

recognized in its previous preliminary screening Order, the thrust of Plaintiff’s

allegations regarding racial discrimination is: “I, a black male, was treated

differently than my similarly situated white female peers when I was arrested while

they were not.” (Doc. 4 at 10). Defendants now move to dismiss Plaintiff’s equal

protection and Title VI claims as (1) failing to state a claim or (2) barred by Heck.

       A.      Failure to State a Claim

            Title VI of the Civil Rights Act of 1964 states: “No person in the United

States shall, on the ground of race, color, or national origin, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under

any program or activity receiving Federal financial assistance.” 42 U.S.C. § 2000d.

The Court previously found Plaintiff’s Title VI claim sufficient to survive

preliminary screening because Plaintiff alleged the McLean County Sheriff’s

Department and/or McLean County is a recipient of federal funding, either directly

or indirectly (doc. 1 at 5), and further alleged he was discriminated against because

he is black when he was arrested while his similarly situated white companions

were not (doc. 1 at 5–7). (Doc. 4 at 5).

            Similarly, “[t]he Equal Protection Clause grants to All Americans ‘the right to

be free from invidious discrimination in statutory classifications and other

governmental activity.’ ” Nabozny v. Podlesny, 92 F.3d 446, 453 (7th Cir. 1996)

(quoting Harris v. McRae, 448 U.S. 297, 322 (1980)). Equal Protection requires

                                               11
                    1:20-cv-01073-JBM-JEH # 21       Page 12 of 30




similarly-situated individuals be treated similarly and “prohibits selective

enforcement of the law based on considerations such as race.” Whren v. United

States, 517 U.S. 806, 813 (1996); U.S. Const. amend XIV. The Court previously

found Plaintiff’s equal protection claim sufficient to survive preliminary screening

because the allegations, taken as true, plausibly indicated he was arrested because

he is a black male, while his similarly situated companions were not arrested

because they are white females. (Doc. 4 at 10–11).

      Defendants argue, without elaboration, that “Plaintiff’s equal protection

claim does not meet Rule 8’s plausibility standard, because he pled guilty, and was

convicted and sentenced for possession of a firearm without a valid FOID card . . .

Likewise, Plaintiff’s discrimination claim brought under Title VI of the Civil Rights

Act of 1964 fails because of his criminal conviction.” (Doc. 17 at 8). Although

Defendants do not adequately explain this argument, the Court understands them

to be referring back to their citation of the principle that “[p]robable cause to arrest

is an absolute defense to any claim under Section 1983 against police officers for

wrongful arrest, false imprisonment, or malicious prosecution.” (Doc. 17 at 7

(quoting Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006)). Defendants’

argument is misplaced. First, again, there is the obvious problem of equating a

subsequent conviction with the existence of probable cause. Second, Plaintiff need

not anticipate a defense to survive dismissal. See Twombly, 550 U.S. at 570. Third,

and importantly, the argument mischaracterizes the nature of Plaintiff’s claim as

one for “wrongful arrest, false imprisonment, or malicious prosecution,” rather than



                                          12
                   1:20-cv-01073-JBM-JEH # 21       Page 13 of 30




racial discrimination in violation of the equal protection clause and Title VI. (Doc.

17 at 7).

       “For an equal-protection claim based on class membership to survive

a motion to dismiss, a plaintiff must sufficiently allege that [similarly-situated

members] were treated differently by the government based on membership in a

protected class, and that the defendant acted with discriminatory intent.” Doe v.

Bd. of Educ. of City of Chi., No. 19-cv-00263, 2020 WL 1445638, at *6 (N.D. Ill. Mar.

24, 2020) (citing Greer v. Amesqua, 212 F.3d 358, 370 (7th Cir. 2000)). “Racial

profiling, or selective enforcement of the law, is a violation of the Equal Protection

Clause.” Sow v. Fortville Police Dep’t, 636 F.3d 293, 303 (7th Cir. 2011). The

elements of a selective enforcement claim are: “(1) the person, compared with others

similarly situated, was selectively treated, and (2) the selective treatment was

motivated by an intention to discriminate on the basis of impermissible

considerations, such as race . . . .” Zahra v. Town of Southold, 48 F.3d 674, 683 (2d

Cir. 1995) (quoting FSK Drug Corp. v. Perales, 960 F.2d 6, 10 (2d Cir. 1992)).

Contrary to Defendants’ argument:

       A selective-enforcement claim does not require proof that the plaintiff
       was arrested without probable cause or reasonable suspicion to believe
       that the plaintiff committed a criminal offense. Johnson v. Crooks, 326
       F.3d 995, 999-1000 (8th Cir. 2003). Rather, the plaintiff must prove
       that the officer exercised his or her discretion to enforce the laws on
       account     of    the    plaintiff’s race,    nationality,   or   other
       characteristics. See id. at 1000. “When the claim is selective
       enforcement of the traffic laws or a racially-motived arrest, the
       plaintiff must normally prove that similarly situated individuals were
       not stopped or arrested in order to show the requisite discriminatory
       effect and purpose.” Id.

Parada v. Anoka Cnty., 332 F. Supp. 3d 1229, 1244 (D. Minn. 2018).
                                         13
                    1:20-cv-01073-JBM-JEH # 21       Page 14 of 30




      Here, Plaintiff has sufficiently alleged selective enforcement in the context of

his arrest for possession of a firearm without a FOID card. Plaintiff and his two

white friends were similarly situated with respect to the trailer home—they all

resided there and apparently had equal access to the premises. (See doc. 7 at 6). All

three therefore shared a basic connection to the firearm as residents of the premises

on which it was found. Furthermore, the two white individuals—but not Plaintiff—

acknowledged the firearm being on their premises (doc. 7 at 6). This difference only

highlights the alleged selective treatment of Plaintiff where the two white

individuals’ connection to the firearm was more inferential of culpability than

Plaintiff’s. The factual allegations construed in the light most favorable to Plaintiff

therefore give rise to a reasonable inference that Plaintiff was treated differently

than his similarly situated white companions because of his race.

      Given the obvious racial difference between Plaintiff and his two friends, as

well as his allegations of prior selective enforcement under similar circumstances in

2016,5 Plaintiff’s allegation of racial motive on the part of the arresting officers is

worthy of exploration through discovery. At this early stage, Plaintiff need not plead

more facts than necessary to give Defendants “fair notice of what the claim is and

the grounds upon which it rests,” Huri v. Off. of the Chief Judge of the Cir. Ct. of




5Although Plaintiff’s independent claims arising from the 2016 incident are time-
barred, the factual allegations in the Complaint relating to his 2016 encounter with
Defendants can nevertheless support an inference of racial motive for his 2019
arrest.


                                          14
                     1:20-cv-01073-JBM-JEH # 21       Page 15 of 30




Cook Cnty., 804 F.3d 826, 832 (7th Cir. 2015); his allegations of racial

discrimination under the equal protection clause and Title VI clear that bar.

    B.      Heck Doctrine

         Defendants also move to dismiss Plaintiff’s discrimination claims as barred

by Heck. (Doc. 17 at 3). Applying Heck, the Court must again analyze whether

Plaintiff’s selective enforcement (racial profiling) claim, if successful, would

necessarily imply the invalidity of his outstanding conviction. See Heck, 512 U.S. at

486–87.

         The Supreme Court has noted that selective prosecution is not a “defense” to

the merits of a charge but rather an “independent assertion that the prosecutor has

brought the charge for reasons forbidden by the Constitution.” United States v.

Armstrong, 517 U.S. 456, 464 (1996). The same principle applies to a claim of

selective enforcement by law enforcement officers; as Judge Gorman put it, when “a

defendant raises selective enforcement as a ‘defense,’ . . . a defendant in essence

says, ‘ . . . even if I did [what the plaintiff claims I did], it isn’t fair that I get

prosecuted and others who broke the same law don’t.’ ” Fed. Election Comm’n v.

Friends of Evans, No. 04-cv-4003, 2005 WL 8163039, at *1 (C.D. Ill. Feb. 8, 2005). In

such a case, “[p]roof of selective enforcement will not negate the . . . allegations - in

other words, it will not serve as a defense to the charges . . . .” Id. at *2; see also

Muhammad ex rel. J.S. v. Abington Twp. Police Dep’t, 37 F. Supp. 3d 746, 756 (E.D.

Pa. 2014) (noting plaintiff’s selective enforcement claim does not hinge on the

plaintiff’s innocence of the criminal charge).



                                           15
                    1:20-cv-01073-JBM-JEH # 21        Page 16 of 30




      Many courts have nevertheless held that Heck bars selective enforcement

claims “if a successful claim for racially discriminatory enforcement of the criminal

law would implicate a plaintiff’s conviction and sentence . . . .” Goldsby v.

Kaschmitter, No. 14-cv-00032, 2016 WL 1367737, at *5 (D. Idaho Apr. 6, 2016), aff’d

sub nom. Lamont-Goldsby v. Kaschmitter, 712 F. App’x 701 (9th Cir. 2018); see, e.g.,

Cano-Diaz v. City of Leeds, Ala., 882 F. Supp. 2d 1280, 1290–91 (N.D. Ala. 2012)

(“[I]f [Plaintiff] proved that the City of Leeds officer who pulled her over did so for

purely discriminatory motives based on her race or ethnicity, such proof of the

illegality of the stop would invalidate any convictions resulting therefrom.”); Watson

v. Shumate, No. 18--P460, 2018 WL 6728572, at *3 (W.D. Ky. Dec. 21, 2018) (“In the

present case, a finding that Detective Barry violated the Constitution by

arresting/charging Plaintiff based on his race would necessarily imply the invalidity

of his continued confinement”); Washington v. Clark, No. 14-192, 2014 U.S. Dist.

LEXIS 48600, at *3 (W.D. Wash. Apr. 7, 2014) (“Heck also applies to Plaintiff’s . . .

equal protection claims because those claims simply employ alternative legal

theories to launch attacks on the same searches that uncovered the evidence

leading to Plaintiff’s conviction.”); Glover v. Kenosha Cnty. Police Dep't, No. 13-cv-

1164, 2013 WL 6097102, at *2 (E.D. Wis. Nov. 20, 2013) (“Were this court to decide

that his conviction is based on evidence acquired via an unconstitutional search or

due to racial profiling, this would certainly imply that his conviction is invalid.”).

      As in the Fourth Amendment context, however, “misconduct by the police

does not (at least, need not) imply the invalidity of any particular conviction.” Moore



                                           16
                    1:20-cv-01073-JBM-JEH # 21       Page 17 of 30




v. Burge, 771 F.3d 444, 446 (7th Cir. 2014) (emphasis added); see also Evans v.

Poskon, 603 F.3d 362, 363–64 (7th Cir. 2010) (“Many claims that concern how police

conduct searches or arrests are compatible with a conviction.”). Thus, in Mordi v.

Zeigler, the Seventh Circuit held the plaintiff’s racial profiling claim was not barred

by Heck where he complained of “improper racial profiling [that] led to his traffic

stop,” not the validity of his subsequent conviction based on a guilty plea. 870 F.3d

703, 707–08 (7th Cir. 2017). In that case, the court explained:

      A plaintiff is the master of his own complaint . . . and so we must
      examine what [the plaintiff] is asking for, before we can decide
      whether he may pursue his section 1983 action or if the Heck line of
      cases stands in his way. See [sic] Gilbert v. Cook, 512 F.3d 899, 901–02
      (7th Cir. 2008) . . . [The plaintiff] insists that he is complaining only
      about the improper racial profiling that led to his traffic stop, and
      about the officers’ decision to prolong his detention while they waited
      for the drug-sniffing dog to arrive. If he were to prevail on either or
      both of these points, his conviction would be unaffected.

Id. at 707. In other words,

      even if [the plaintiff] were to prevail on his racial-profiling and
      prolonged-detention arguments, the discovery of the cocaine found
      within the car would be just as secure, his guilty plea would stand, and
      his conviction would, too. All he can hope for in his Fourth Amendment
      case would be some form of damages for the loss of his time and the
      dignitary insult inflicted by racial discrimination.

Id. at 708 (emphasis added). The court also distinguished the case from Okoro v.

Callaghan, 324 F.3d 488 (7th Cir. 2003), where the plaintiff’s claim “was just a

disguised way of asserting his innocence.” Id. at 708. There, the plaintiff “wanted to

argue that the police, who were searching for heroin, had actually stolen gems and

cash from him,” so the court found he “was really raising a fundamental argument

about the evidence that was used to convict him . . . .” Id. (emphasis added). By


                                          17
                    1:20-cv-01073-JBM-JEH # 21        Page 18 of 30




contrast, where an equal protection claim would not necessarily invalidate a

conviction, courts have held Heck inapplicable. See, e.g., Holland v. Ind. Dep’t of

Corr., 92 F.3d 1187 (7th Cir. 1996) (“[Plaintiff’s] equal protection challenge . . . is

not barred by Heck because it does not tend to invalidate the results of the

disciplinary proceeding.”); Luck v. Westchester Med. Ctr., No. 17-cv-9110, 2020 WL

564635, at *8 (S.D.N.Y. Feb. 4, 2020) (“Plaintiff’s equal protection claim, which is

premised on Police Defendants’ failure to perform an accident reconstruction as part

of their investigation of the accident, would not necessarily invalidate her

conviction.”); Kirkland v. Morgievich, No. 04-cv-1651, 2008 WL 5272028, at *9

(D.N.J. Dec. 16, 2008) (“[T]his Court joins other Courts in this District in holding

that the Heck bar does not apply to Fourteenth Amendment claims for selective

enforcement based on racial profiling.”) (collecting cases).

      Here, it is worth reiterating that Plaintiff pled guilty. See Rollins, 770 F.3d at

576–77. Plaintiff’s claim is thus unlike a selective enforcement claim in which the

plaintiff is challenging the evidence obtained, say, during an illegal traffic stop

based on racial profiling, in which case a successful selective enforcement claim may

invalidate the evidence used to convict, see, e.g., Clark, 2014 U.S. Dist. LEXIS

48600, at *3. In addition, Plaintiff’s Complaint does not make any mention of his

conviction. (See doc. 7). Rather, Plaintiff’s primary argument is Defendants

“discriminate[d], target[ed], and arrest[ed]” him based on race, and this conduct

caused “humiliation, arrest . . . and irreparable harm.” (Doc. 7 at 7–8). To the extent

Plaintiff’s claim focuses on the harm from targeting and arrest, it appears more



                                           18
                   1:20-cv-01073-JBM-JEH # 21       Page 19 of 30




analogous to the one at issue in Mordi. See 870 F.3d at 707–08. His claim also does

not appear to be “just a disguised way of asserting his innocence,” id. at 708, as

Plaintiff alleges a FOID inquiry “determined no one associated with the residence

had a valid FOID card” and the two other white residents of the home

acknowledged the presence of the firearm, yet only he was arrested for the violation.

(Doc. 7 at 6). In other words, Plaintiff’s guilty plea, considered in conjunction with

the well-pleaded factual allegations read in the light most favorable to him, suggest

the nature of Plaintiff’s selective enforcement claim could be: “the Defendants’

investigation revealed all three of us may have violated the law, yet it was

discriminatorily enforced against only me.” In other words, “I broke the law, but ‘it

isn’t fair that I get [arrested] and others who broke the same law don’t’ ” because of

race. Friends of Evans, 2005 WL 8163039, at *1.6 To the extent Plaintiff’s selective

enforcement claims arise from his targeting and arrest, as distinguished from any

challenge to his conviction that was based on a guilty plea, the Court finds his

discrimination claims do not necessarily imply the invalidity of his conviction and

are therefore not barred by Heck.




6 Plaintiff’s Response gets this backwards, stating “Defendants’ choice not to arrest
the Caucasian individuals proves there was no crime committed by any of the three
individuals involved.” (Doc. 20 at 2). This is based on the mistaken premise that
officers lack discretion to decline to arrest someone who has broken the law. Officers
undoubtedly have such discretion; the issue arises when such discretion is exercised
based on impermissible criteria such as race.


                                         19
                         1:20-cv-01073-JBM-JEH # 21     Page 20 of 30




           However, Plaintiff may not seek damages or other relief for selective

enforcement incompatible with his conviction. 7 As in Mordi, “[a]ll he can hope for”

in his racial profiling case “would be some form of damages for the loss of his time

and the dignitary insult inflicted by racial discrimination.” 870 F.3d at 708.

IV.        Individual Defendants

           Alternative to dismissal based on Heck or failure to state a claim, Defendants

argue Plaintiff has not adequately alleged the personal involvement of each

Individual Defendant in the purported violations arising out of the 2019 incident.

(Doc. 17 at 11).

      A.      Title VI

           Defendants contend that because Title VI prohibits discrimination only by

“any program or activity receiving Federal financial assistance,” 42 U.S.C. § 2000d,

the Individual Defendants cannot be held liable for violations of Title VI. (Doc. 17 at

8–9).

           Although neither the United States Supreme Court nor the Court of
           Appeals for the Seventh Circuit has addressed [the question whether
           individuals can be sued under Title VI] directly, the answer can be
           found in Title IX of the Civil Rights Act, which was “modeled after
           Title VI” and “operate[s] in the same manner.” Rogers v. Office of the
           Attorney General, 2017 WL 2864950, at *2 (N.D. Ind. July 5, 2017)
           (quoting Gebser v. Lago Vista Independent School District, 524 U.S.
           274, 286 (1998)); Raven v. MATC, 2009 WL 10677318, at *2 (W.D. Wis.
           Oct. 20, 2009) (same). See also C.S. v. Couch, 843 F. Supp. 2d 894, 905
           n.14 (N.D. Ind. 2011) (noting same in dicta). The Court of Appeals for
           the Seventh Circuit has held that a Title IX claim can be brought only
           against a recipient of federal grant money and not an

7 For example, Plaintiff’s request for “[e]quitable relief . . . in the form of
expungement of Plaintiff[’s] criminal record” (doc. 7 at 9) would be incompatible
with his conviction and barred by Heck.


                                             20
                    1:20-cv-01073-JBM-JEH # 21        Page 21 of 30




      individual. Smith v. Metropolitan School District Perry Township, 128
      F.3d 1014, 1019-20 (7th Cir. 1997) (discussing Congress’s rationale for
      limiting private rights of action under Title IX). See also Raven, 2009
      WL        10677318,        *2       (relying      on       same      to
      dismiss individual Title VI claims).

Griffin v. UW Sys. Bd. of Regents, No. 19-cv-277, 2019 WL 5218980, at *4–5 (W.D.

Wis. Oct. 16, 2019), reconsideration denied, No. 19-cv-277, 2020 WL 65026 (W.D.

Wis. Jan. 7, 2020), motion to certify appeal denied, No. 19-cv-277, 2020 WL 838037

(W.D. Wis. Feb. 20, 2020), and appeal dismissed, No. 20-1220, 2020 WL 4607577

(7th Cir. Feb. 27, 2020). In light of this authority, Defendants are correct that Title

VI claims ordinarily cannot be brought against individuals.

      Although Plaintiff’s Amended Complaint contains a conclusory allegation

that “[t]he McLean County Sheriff’s Department and the named individual

defendants are recipients of federal financial assistance . . . ,” (doc. 7 at 3 (emphasis

added)), “the mere fact that the Individual Defendants are employed by the McLean

County Sheriff’ does not mean they individually are recipients of federal funds,”

Rogers, 2017 WL 2864950, at *3. The Motion to Dismiss is granted as to Plaintiff’s

Title VI claims against Defendants King, Jones, Wick, Simmons, and May;

Plaintiff’s Title VI claim against the McLean County Sheriff 8 remains. If Plaintiff

has facts suggesting Individual Defendants are the rare individuals who themselves

receive federal grant money, he can remedy this deficiency in an amended

complaint.



8The McLean County Sheriff, not the Sheriff’s Department, is the suable entity and
proper municipal defendant. See supra note 3.


                                           21
                     1:20-cv-01073-JBM-JEH # 21      Page 22 of 30




    B.      Section 1983

         Next, Defendants argue Plaintiff’s allegations fall short in tying the

Individual Defendants to the unconstitutional conduct asserted in violation of the

Equal Protection Clause and Fourth Amendment under § 1983. (Doc. 17 at 11–12).

A § 1983 claim will lie against those individuals personally responsible for the

constitutional violation. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2011).

“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff

must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. This

can include having “known about the conduct, facilitated it, approved it, condoned

it, or turned a blind eye for fear of what they might see.” Rasho v. Elyea, 856 F.3d

469, 478 (7th Cir. 2017) (citations, internal quotation marks, and alterations

omitted). Additionally, “plaintiffs may not rely on ‘vague references to a group of

“defendants,” without specific allegations tying the individual defendants to the

alleged unconstitutional conduct.’ ” Engel v. Buchan, 710 F.3d 698, 710 (7th Cir.

2013) (quoting Grieveson v. Anderson, 538 F.3d 763, 778 (7th Cir. 2008)). A § 1983

plaintiff must “ground his legal conclusions in a sufficiently plausible factual basis”

that places each defendant “on notice of what exactly [he or she] might have done to

violate his rights under the Constitution.” Brooks v. Ross, 578 F.3d 574, 582 (7th

Cir. 2009).

         Some portions of Plaintiff’s Amended Complaint directed at the Individual

Defendants are merely general and “formulaic recitation[s] of the cause of action . . .

.” Id. at 582. For example, Plaintiff alleges “unconstitutional actions” and “overtly
                                          22
                     1:20-cv-01073-JBM-JEH # 21          Page 23 of 30




discriminatory practices by Defendants Sandage, King, Jones, Wick, Simmons, May

and Persons Yet Unknown” (doc. 7 at 8); that Individual Defendants “target[]

African-American persons based on their race” (doc. 7 at 8), and that “Defendants

violated Plaintiff’s constitutional rights based on Plaintiff’s race” (doc. 7 at 8). These

allegations are conclusory and therefore fail under Iqbal. See Brooks, 578 F.3d at

582.   Plaintiff’s   factual   allegations   regarding    each   Individual   Defendant’s

involvement in the alleged unreasonable search, unlawful arrest, or racial

discrimination arising from the 2019 incident will be addressed in turn.

              1. Unlawful Entry / Search of Trailer

       Plaintiff alleges Defendant Deputy Brandon Jones drove a squad car to the

trailer on February 15, 2019, attempted to enter the trailer but found the door

locked, and then was let in by Plaintiff’s housemate’s stepfather, who apparently

had a key. (Doc. 7 at 6). Defendant Jones, along with two other Individual

Defendants, also prepared the ensuing incident report. (Doc. 7 at 7). These

allegations do nothing to tie Defendant Jones to Plaintiff’s racial discrimination

claim for selective enforcement of the law in violation of the Equal Protection

Clause, and the Motion to Dismiss is therefore granted with respect to Plaintiff’s

equal protection claim against Defendant Jones.

       Although these allegations do tie Deputy Jones to the entry and search of the

trailer, as pled, they are insufficient to make out a plausible claim against him. The

factual allegations viewed in the light most favorable to Plaintiff only show that

Deputy Jones was allowed entry to the trailer (and presumably allowed to search it)



                                             23
                   1:20-cv-01073-JBM-JEH # 21       Page 24 of 30




by Robert Nicholas, the stepfather of the trailer’s owner, who possessed a key. 9

Though these allegations tie Deputy Jones to the entry of the trailer, they are

insufficient to put him on notice of any wrongdoing on his part, since he was

granted permission to enter by a family member of the owner with a key. Although

the Court initially allowed this claim to proceed on merit review given the “low

hurdle of review under § 1915(e)(2),” (doc. 8 at 6), the Court agrees with Defendants

that these allegations fall short of giving rise to a reasonable inference that Deputy

Jones’s conduct violated the Fourth Amendment. (See doc. 17 at 11); see Brooks, 578

F.3d at 582 (“[The allegation] does not put the defendants on notice of what exactly

they might have done to violate [Plaintiff’s] rights under the Constitution.”).

Considering the circumstances, the Court will allow Plaintiff one more opportunity

to more fully satisfy the pleading requirements to make out a plausible Fourth

Amendment claim for unreasonable search that gives notice to Defendant Jones of

the claim asserted against him. The Fourth Amendment claim for unreasonable

search against Defendant Jones is therefore dismissed without prejudice.

             2. Arrest Without Probable Cause

      The obvious and fatal defect in Plaintiff’s Fourth Amendment claim for arrest

without probable cause (see doc. 7 at 4) is the lack of any allegations naming which

if any of the Individual Defendants arrested or were otherwise involved in the

arrest of Plaintiff. Defendant Jones is not alleged to have been involved in the


9 Plaintiff separately alleges the trailer’s owner was later asked by Defendant King
whether her stepfather had access to her trailer, and she responded that she did not
think he did. (Doc. 7 at 7).


                                         24
                     1:20-cv-01073-JBM-JEH # 21       Page 25 of 30




arrest, nor are any of the other Individual Defendants discussed hereafter.

Consequently, Plaintiff’s Fourth Amendment claim for unlawful arrest is dismissed

without prejudice, and leave is given to file an amended complaint correcting this

deficiency.

              3. Selective Enforcement in Violation of Equal Protection

      The claims against the other Individual Defendants not factually alleged to

have been involved in the Fourth Amendment violations may proceed only if

sufficiently tied to Plaintiff’s claim of selective enforcement in violation of the Equal

Protection Clause.

      Defendant Deputy Jason Simmons allegedly spoke to Plaintiff’s housemate’s

stepfather regarding the firearm in the trailer on February 15, 2019, then

conducted a FOID inquiry and determined no one associated with the residence had

a valid FOID card. (Doc. 7 at 6). Deputy Simmons, along with two other Individual

Defendants, also prepared the incident report, which showed that both of Plaintiff’s

housemates had acknowledged the gun and ammunition present in their home.

(Doc. 7 at 6–7). All Defendant Simmons’ actions—speaking with the stepfather,

conducting a FOID inquiry, and preparing an incident report—are “just as

consistent with lawful conduct as . . . with wrongdoing,” Brooks, 578 F.3d at 581,

and fail to give rise to a plausible inference Defendant Simmons caused the alleged

harm or acted discriminatorily toward Plaintiff. Accordingly, the equal protection

claim against Defendant Simmons must be dismissed.




                                           25
                   1:20-cv-01073-JBM-JEH # 21       Page 26 of 30




      As for Defendant Detective Aaron King, Plaintiff alleges he questioned

Plaintiff about the firearm, ran a Metcom10 search of Plaintiff to ascertain he had no

active FOID card, questioned Plaintiff’s housemate about whether her stepfather

had access to the trailer, audio- and videorecorded an interview with Plaintiff in an

interview room at the Sheriff’s Department, and asked Plaintiff for permission to

search the residence. (Doc. 7 at 7). Detective King, along with two other Individual

Defendants, also prepared the incident report, which showed that both of Plaintiff’s

housemates had acknowledged the gun and ammunition present in their home.

(Doc. 7 at 6–7). Again here, nothing about these initial investigative procedures give

rise to a reasonable inference that Detective King acted discriminatorily based on

Plaintiff’s race. The Motion to Dismiss is therefore granted with respect to claims

against Defendant King.

      The only allegation tying Defendant Sergeant Jody May to the 2019 incident

is that Sergeant May approved the report for the incident on February 15, 2019.

(Doc. 7 at 7). Similarly, Defendant Supervisor Brent Wick approved the report on

February 15, 2019, and also stated he had interviewed Plaintiff. (Doc. 7 at 7).

Plaintiff does not suggest either Defendant May or Defendant Wick knew of or were

the cause of any constitutional violations. The Motion to Dismiss is therefore

granted with respect to the claims against Defendants May and Wick.



10 The Metro McLean County Centralized Communications Center (Metcom) is a
communications network “that handles all Police, Fire, and EMS calls (emergency
& non-emergency) for McLean County.” Metcom and ETSB, McLean Cnty Gov’t,
https://www.mcleancountyil.gov/1106/Metcom-ETSB (last visited June 10, 2021).


                                         26
                    1:20-cv-01073-JBM-JEH # 21        Page 27 of 30




      Finally, because there are no factual allegations concerning Mclean County

Sheriff Jon Sandage, all claims against him individually are dismissed.

             4. Summation

      In sum, Plaintiff fails to plausibly allege personal involvement in a

constitutional violation by any Individual Defendant. Therefore, all claims against

the Individual Defendants are dismissed. Regarding Plaintiff’s equal protection

claim for selective enforcement and Fourth Amendment claim for unlawful arrest,

there are no allegations pled showing which of the Individual Defendants arrested,

authorized, or participated in the decision to arrest Plaintiff to the exclusion of his

white female peers. Plaintiff will be allowed to amend his First Amended Complaint

to cure this deficiency. For Plaintiff’s Fourth Amendment claim for unreasonable

search of the trailer, the factual allegations make clear that only Defendant Jones

conducted the search; therefore, Plaintiff will be allowed to amend his Fourth

Amendment unreasonable search claim against Defendant Jones, but any Fourth

Amendment unreasonable search claims against other Individual Defendants are

dismissed with prejudice as amendment would be futile.

 V.   Monell Claim

      The last claim that survived initial merit review is Plaintiff’s equal protection

claim against the Sheriff’s office under Monell v. Dep’t of Social Services of the City

of New York, 436 U.S. 658 (1978). As an initial matter, Plaintiff sued the Individual

Defendants in their official, as well as individual, capacities. Naming a government

official in his official capacity is the equivalent of naming the public entity itself as

the defendant, thus requiring Plaintiff to make out a Monell-type proof of official

                                           27
                    1:20-cv-01073-JBM-JEH # 21         Page 28 of 30




policy or practice as the cause of the constitutional violation. See Hafer v. Melo, 502

U.S. 21, 25. Therefore, because the official capacity claims are redundant to

Plaintiff’s Monell claim against the McLean County Sheriff, all other claims against

the Individual Defendants in their official capacities are dismissed with prejudice.

See Hafer v. Melo, 502 U.S. 21, 25.

       Defendants argue that if all the “claims against the [I]ndividual [D]efendants

are dismissed, Plaintiff’s Monell claim . . . must be dismissed as well.” (Doc. 17 at

10). Indeed, municipal liability for a constitutional injury under Monell “requires a

finding that [an] individual officer is liable on the underlying substantive claim.”

Treece v. Hochstetler, 213 F.3d 360, 364 (7th Cir. 2000) (alteration in original)

(quoting Tesch v. County of Green Lake, 157 F.3d 465, 477 (7th Cir. 1998)). Because

all of Plaintiff’s equal protection claims against the Individual Defendants have

been   dismissed   without   prejudice   for     insufficient   allegations   of   personal

involvement, Plaintiff’s Monell equal protection claim must be dismissed as well.

       If Plaintiff can remedy the deficiencies of his equal protection claims against

the Individual Defendants, he can raise an associated Monell claim in the amended

complaint. However, even if Plaintiff’s Monell claim is re-pled, punitive damages

may not be awarded against municipalities in § 1983 suits, City of Newport v. Fact

Concerts, 453 U.S. 247, 271 (1981), nor Title VI suits, Barnes v. Gorman, 536 U.S.

181, 182 (2002). Plaintiff’s claim for punitive damages against the McLean County

Sheriff is therefore dismissed with prejudice.




                                          28
                   1:20-cv-01073-JBM-JEH # 21      Page 29 of 30




                                   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss (docs. 16, 17) is

GRANTED IN PART and DENIED IN PART. The Mclean County Sheriff’s

Department is TERMINATED because it is not a suable entity. All claims arising

from the 2016 incident are DISMISSED WITH PREJUDICE. Plaintiff’s punitive

damages claim against the McLean County Sheriff, claims against Defendants

King, Jones, Wick, Simmons, and May in their official capacities, and Fourth

Amendment claims for unreasonable search against Defendants Sandage, King,

Wick, Simmons, and May are also DISMISSED WITH PREJUDICE. Plaintiff’s Title

VI claims against the Individual Defendants, equal protection claims against the

Individual Defendants, Fourth Amendment claims for unlawful arrest against the

Individual Defendants, Fourth Amendment claim for unreasonable search against

Defendant Jones, and Monell equal protection claim against the McLean County

Sheriff are DISMISSED WITHOUT PREJUDICE. Plaintiff may file an amended

complaint within twenty-one (21) days of the date of this Order if, after reasonable

inquiry, he is able to cure the identified factual deficiencies with these claims.

Plaintiff’s Title VI claim against the office of the McLean County Sheriff arising

from the 2019 incident shall proceed.




SO ORDERED.

Entered this 11th day of June 2021.



                                        29
1:20-cv-01073-JBM-JEH # 21   Page 30 of 30




                               s/ Joe B. McDade
                              JOE BILLY McDADE
                       United States Senior District Judge




                  30
